Citation Nr: 0818549	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-36 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, and Appellant's Daughter


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that the RO initially denied the veteran's 
claim of entitlement to service connection for PTSD in a 
rating decision dated in June 2003.  The veteran filed a 
claim to reopen his claim of entitlement to service 
connection for PTSD in August 2003.  The Board notes that 
this statement satisfies the requirements of a Notice of 
Disagreement (NOD).  See 38 C.F.R. § 20.201 (2007).  
Subsequently, the RO denied the veteran's claim of 
entitlement to service connection for PTSD, after the receipt 
of new evidence, in September 2003 and April 2005.  The RO 
issued the veteran a Statement of the Case (SOC) in August 
2005 and the veteran filed a timely substantive appeal on a 
VA Form 9 in October 2005.

The veteran, his spouse and his daughter testified at a 
hearing held before the undersigned Acting Veterans Law Judge 
in March 2008.

In statements dated in August 2007, the veteran raised the 
issues of entitlement to a rating in excess of 20 percent 
disabling for service connected diabetes mellitus, type II, 
and entitlement to service connection for hearing loss.  In 
addition, in a statement dated in December 2007, the veteran 
raised the issue of entitlement to service connection for 
skin cancer due to in service exposure to herbicides.  As 
these matters are not currently developed or certified for 
appellate review, they are referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for PTSD.  Generally, 
service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  Credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  However, a veteran 
need not substantiate his actual presence during the stressor 
event; the fact that the veteran was assigned to and 
stationed with a unit that was present while such an event 
occurred may strongly suggest that he was, in fact, exposed 
to the stressor event.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

The veteran contends that his diagnosed PTSD is due to his 
experiences at Da Nang Air Base.  The veteran's medical 
records reveal that the veteran has a current diagnosis of 
PTSD.  However, the record is not completely developed as to 
the question of a stressor.

The veteran's service personnel records do not reveal any 
evidence that the veteran engaged in combat with the enemy.  
Therefore, the veteran's alleged stressors must be 
corroborated by credible supporting evidence.

The veteran's service personnel records reveal that the 
veteran was stationed at Da Nang Air Base from June 1966 to 
September 1966.  The veteran reported that he was exposed to 
constant rocket and mortar fire, the constant pressure and 
demands of attempting to fulfill the mission with little to 
no equipment, the infiltration of small insurgent groups, 
daily seeing the coffins and body bags of killed soldiers 
being loaded and unloaded, the pressure of being in a combat 
area without being trained for combat, and the observation of 
several aircraft crashes, while stationed in Da Nang, 
Republic of Vietnam.  Regarding the reported observed 
aircraft accidents, the veteran stated that he observed the 
crash landing of Major [redacted] of the United States Air 
Force (USAF) and the crash of MAG-11's (Marine Aircraft Group 
11) C-117D on take off on July 25, 1966The veteran reported 
that on August 14, 1966 he observed the crash of Captain [redacted]
[redacted] of the United States Marine Corps (USMC) as he took 
off from Da Nang Air Base.  He indicated that he observed the 
crash of a USAF F-4C during take off during August 1966, with 
no casualties.  The veteran reported that he observed the 
crash of a MAG-11 Crusader on take off on August 28, 1966.

The RO attempted to verify these stressors by submitting them 
to U.S. Army and Joint Service Records Research Center 
(JSRRC) to search the records for the 405th Fighter Wing 
Advance Echelon (ADVON) 2 and the records of the U.S. Air 
Force aircraft incident/accident reports for 1966.  The 
histories and incident/accident reports did not document any 
July 1966 incidents or attacks on Da Nang Air Base.  In 
November 2007, the RO made the formal finding of a lack of 
information required to corroborate the veteran's stressors.

The Board notes that the JSRRC's response, dated in June 
2007, is limited to July 1966.  For this reason, the claim 
must be remanded for further research to be conducted 
including, specifically, a search of the records from June 
1966 to September 1966 regarding any reported rocket or 
mortar attacks on the Da Nang Air Base in the Republic of 
Vietnam.  Unit records should be obtained regarding the 405th 
Fighter Wing Advance Echelon (ADVON) 2 and MAG-11 for June 
1966 to September 1966 at Da Nang Air Base in the Republic of 
Vietnam.  In addition, the RO should also make further 
attempts to verify the veteran's reported observation of 
aircraft accidents by sending requests for information to the 
U.S. Army, JSRCC, Marine Corps Historical Center, and the 
National Archives and Records Administration (NARA).

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  However, where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation purposes.  
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in September 2003 in conjunction with his claim 
for service connection.  The examiner diagnosed the veteran 
with PTSD due to the veteran's general experiences in the 
Republic of Vietnam.  However, the examiner did not render an 
opinion associating the veteran's PTSD to a confirmed 
stressor.  Therefore, the claim must be remanded for the 
veteran to be afforded another VA C&P PTSD examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
records of the veteran's care, to 
specifically include his treatment at the 
Biloxi, Mississippi, VA Medical Center.

2.  The RO should request the veteran to 
provide any additional information, 
including dates, locations, names of 
other persons involved, etc. relating to 
his claimed service stressors.  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed in- 
service stressors and that he must be 
specific as possible, because without 
such details an adequate search for 
verifying information cannot be 
conducted.  The RO should afford the 
veteran an opportunity to submit and/or 
identify any alternate available sources 
that may provide credible support of his 
claimed stressors.

3.  The RO must then review the claims 
file, including the veteran's previous 
statements of stressors, and any 
additional information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  This 
summary and all associated documents 
should be sent to the U.S. Army, Joint 
Services Records Research Center (JSRRC), 
Marine Corps Historical Center, and the 
National Archives and Records 
Administration (NARA) to obtain unit 
histories of the 405th Fighter Wing 
Advance Echelon (ADVON) 2 and MAG-11 for 
June 1966 to September 1966 at Da Nang 
Air Base in the Republic of Vietnam in an 
attempt to corroborate the veteran's 
claimed stressors, specifically including 
being subjected to incoming rocket and 
mortar fire and observing aircraft 
accidents.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disability found to be present, to 
specifically include PTSD.  The claims 
folder, including a copy of this remand 
must be made available to and reviewed by 
the examiner.  All indicated tests should 
be performed and the examiner must rule 
in or exclude a diagnosis of PTSD.  If 
the examiner diagnoses the veteran as 
having PTSD, the examiner must state 
whether the veteran has PTSD due to an 
independently verifiable in-service 
stressor.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  In offering these 
assessments, the examiner must 
acknowledge on comment on the lay 
evidence of a continuity of psychiatric 
symptoms since service.  

4.  Thereafter, the RO should adjudicate 
the veteran's left wrist and psychiatric 
disability claims. If the benefits sought 
on appeal are not granted in full, the RO 
should issue a supplemental statement of 
the case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


